DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Applicant does not show the reference numeral 15C used to show a cam [Application publication; paragraph 0040].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claim 6 is objected to because of the following informalities:  “the lift cable” should be “the .  
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a constant torque spring unit…adapted to apply an approximately constant torque to the cable pulley”
The claimed “a holding means for holding said locking mechanism in an unlocked position” of claim 3 is considered a spring, and equivalents thereof, capable of holding the locking mechanism in an unlocked position.  Applicant states that “the pawl 9C is disengaged from its associated ratchet 10C by pulling a release cord 14C attached to it and simultaneously pushing down on the load” and “[w]ith the pawl 9C free of the ratchet 10C the cable pulley 5C is free to rotate clockwise as long as the release cord is held to keep pawl 9C disengaged from the ratchet 14C” [Application publication; paragraph 0039].  However, 
 “an automatic load release means for allowing the raising and lowering of a load” of claim 4 is not specifically identified by a numeral in the specification.  However, disengagement of the pawl allows raising and lowering of a load, and therefore a device which is brought about by a machine would be considered an automatic load release capable of allowing the raising and lowering of a load.  Since spring 17C releases the load pulley from the pawl allowing for raising and lowering of the load, depending on the weight of the load, then the spring 17C and equivalents thereof are considered “an automatic load release means for allowing the raising and lowering of a load.”
“a centrifugal clutch for stopping rotation of said cable pulley during rapid acceleration of said cable pulley” is considered a coupling of said cable pulley used to stop rotation during acceleration, and equivalents thereof.  
“a bike load attachment device” (i.e. a load attachment device for attaching a bike) is considered a hook, loop, sling, or equivalents thereof for gripping cylindrical objects, as in the cylindrical crossbar of a bicycle as seen in Figures 6 and 9 of applicant’s application publication.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claimed “a release cord is a loop” is indefinite.  A loop is a shape, and stating that “a release cord is a loop” is unclear whether the release cord contains a loop or is, in its entirety, a loop.  Applicant describes “release loop 24C” as a loop but also includes a “release cord 14C” [Application publication; Fig. 12].  Applicant also claims that the lift cable can form a loop such that its end is substantially moved up and out of the way when no load is attached to it [Application publication; paragraph 0027].  Therefore it’s unclear whether applicant is attempting to claim a structure such as the release loop 24C, a circular shaped cord 14C, a loop formed on an end, or in a middle, of the cord 14C, or some other structure.  
Furthermore, “a release cord” should be “the release cord” since it’s already been introduced.  
As best understood, and for the purpose of examination, the examiner will consider “a release loop comprising a loop.”
Regarding claim 7, the claimed “said bicycle” of claim 7 lack antecedent basis.  For the purpose of examination, the examiner will consider this to be “[a] bicycle.”
Regarding claim 7, the claimed “wherein [a] bicycle is horizontally attached to said cable” is indefinite, particularly “horizontally attached.”  Whether a bicycle is horizontal is subjective since 
Finally, the examiner will note that since “said bicycle” lacks antecedent basis, it is unclear whether “said bicycle” in claim 7 is/was introduced as a functional limitation, intended use, or is considered part of the “overhead storage device.”  For the purpose of examination, the examiner will consider this to be wherein said cable is configured to hold a bicycle in a substantially horizontal position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozarski (US-2012/0068133).
	Regarding claim 1, Ozarski (US-2012/0068133) discloses an overhead storage device having a lifting range, said device comprising:
A)    a cable pulley (5);
B)    a constant torque spring unit (“constant torque spring”) [Ozarski; paragraph 0016] attached to the cable pulley and adapted to apply an approximately constant torque to the cable pulley (5) (“torque transferred to the power pulley 5 generates a force which tends to wind the lift cable 4 about the power pulley and thereby lift the load of the attached bicycle or other object, 
C)    a cable (cable 4) partially wound around the cable pulley (pulley 5) and having an attachment mechanism (load hook 3) at one end of the cable (cable 4); and
D)    a locking mechanism (pawl 9); comprising (i.e. made up of) a pawl (pawl 9), a release cord (“release cord 14”) [Ozarski; paragraph 0018] attached the pawl (pawl 9) and a ratchet unit (ratchet 10); adapted to permit the attachment mechanism (load hook 3) and an attached load (object load 2, such as a bicycle in Figure 1) to be lowered and locked at any desired position within the range of the device (“allows the load to be stopped at any point in its travel, when the downward force applied by the user is stopped”) [Ozarski; paragraph 0015];
wherein the approximately constant torque applied to the cable pulley (pulley 5) by the constant torque spring (constant torque spring 7) continuously causes the cable (cable 4), unless restrained, to be further wound on the cable pulley (pulley 4) (“spring is designed such that the torque it generates in combination with the size of the output spool produces a force, which is slightly greater than the weight of the intended load (bicycle for example) to be lifted”) [Ozarski; paragraph 0017] and
wherein locking mechanism (pawl 9) is adapted to restrain rotation of said spool (pulley system 5) unless:
1)    the release cord (14) has been pulled downward and simultaneously (“[p]ulling the cord overcomes the force of pawl spring 13, and also turns ratchet 10 about three degrees (enough to free the active end of pawl 9 from the teeth of ratchet 1”) [Ozarski; paragraph 0019],
2)    a downward force large enough to overcome the constant torque applied to the cable pulley by the constant torque spring is temporally applied to the cable (“[t]o lower the load a downward force is applied by the user which overcomes the constant torque spring force applied to the power pulley 5 such that it unwinds the lift cable 4”) [Ozarski; paragraph 0018].
Regarding claim 2, Ozarski discloses the overhead storage device as in claim 1, wherein said constant torque spring unit comprises (i.e. is made up of):
A) a constant torque spring (constant torque spring 7),
B) an output spool (“output spool 11”) [Ozarski; paragraph 0016], and
C) an storage spool (“storage spool 12”) [Ozarski; paragraph 0016], wherein said spring (constant torque spring 7) is wrapped around said output spool (output spool 11) (Fig. 2) and said storage spool (storage spool 12) in reverse directions so as to create a nearly constant torque on said output spool (output spool 11) and said cable pulley (pulley 5) (“[a] portion of the constant torque spring is coiled about the output spool 11 and a portion about the storage spool 12 in the reverse rotation as shown in FIG. 2” and “[t]his reversal of the winding from the output spool 11 to the storage spool 12 creates a nearly constant torque on the output spool 11, which is transferred to the power pulley 5 by the connecting axle 8 connected to the power pulley 5”) [Ozarski; paragraph 0016].
	Regarding claim 3, Ozarski discloses the overhead storage device as in claim 1, further comprising a holding means (pawl spring 13 which creates a holding force on the pawl 9 in both a locked and unlocked position) [Ozarski; paragraphs 0019 and 0020] for holding said locking mechanism (pawl 9) in an unlocked position while said cable (4) is wound around said cable pulley (5) and while a load is raised [Ozarski; paragraph 0020].
	Regarding claim 4, Ozarski discloses the overhead storage device as in claim 1, further comprising an automatic load release means (pawl spring 13 which creates a force to move the pawl 9 to a release position, thus allowing the lift cable to raise the load via the tension spring or lower the load based on the weight of the object being lifted) [Ozarski; paragraphs 0019 and 0020] for allowing the raising and lowering of a load [Ozarski; paragraphs 0019 and 0020].
	Regarding claim 5, Ozarski discloses the overhead storage device as in claim 1, further comprising a centrifugal clutch (clutch disc 35, tapered pads 37, 38) [Ozarski; paragraph 0022] for stopping rotation of said cable pulley during rapid acceleration of said cable pulley (“[u]nder 
	Regarding claim 6, Ozarski discloses an overhead storage device as in claim 1, whereas a release loop (release cord 14) comprises a loop (“release loop 24,” connected to release cord 14) and can be used as a means of raising the 
	Regarding claim 7, Ozarski discloses the overhead storage device as in claim 1, wherein said attached bicycle (2) is horizontally attached to said cable (4) (Fig. 1).
	Regarding claim 8, Ozarski discloses the overhead storage device as in claim 1 wherein said attachment mechanism (load hook 3) is a bike load attachment device (bicycle 2) (Fig. 1) [Ozarski; paragraph 0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723